Order entered February 26, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00566-CV

  ERWIN CRUZ AND THE ERWIN A. CRUZ FAMILY LIMITED PARTNERSHIP,
   BOTH OF THEM INDIVIDUALLY AND ON BEHALF OF NORTH DALLAS
MEDICAL IMAGING, LP, PLANO AMI, LP, AND GHANI MEDICAL INVESTMENTS,
                           INC., Appellants

                                               V.

                                MEHRDAD GHANI, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-16274

                                           ORDER
       Before the Court is appellants’ January 23, 2019 motion for en banc reconsideration. The

Court is aware that appellee filed a petition for review in the Supreme Court of Texas on

February 22, 2019. That filing does not preclude this Court from ruling on appellants’ motion

for en banc reconsideration. TEX. R. APP. P. 19.1, 19.2, 49.11. The Court requests that appellee

file his response, if any, to the motion for en banc reconsideration by March 18, 2019.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE